Citation Nr: 0123641	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  97-17 426A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUE

Entitlement to service connection for Meniere's disease.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel



INTRODUCTION

The veteran served on active duty from August 1941 to July 
1947.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a rating decision of June 1997 by the Department of 
Veterans Affairs (VA) regional office, which denied service 
connection for Meniere's disease.  

Service connection has been established for tinnitus and 
bilateral hearing loss, each assigned a 10 percent disability 
rating.  Service connection has also been established for 
sinusitis with rhinitis, status post submucous resection, 
assigned a 10 percent disability rating, and for left 
tympanic membrane perforation which is assigned a 
noncompensable disability rating.  The actions producing 
those decisions are further discussed below.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue on appeal has been obtained.  

2.  Meniere's disease was not manifested for decades after 
the veteran's active duty, is unrelated to that service, and 
was not caused or worsened by service or any service-
connected disorder, including hearing loss or tinnitus.  


CONCLUSION OF LAW

Service connection for Meniere's disease is not in order 
because it was not incurred in or aggravated by service, and 
is not proximately due to or the result of service-connected 
disability, including hearing loss or tinnitus.  38 U.S.C.A. 
§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.310 
(2000).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has fully considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)].  This law redefines the 
obligations of VA with respect to the duty to assist.  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
[to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this claim has proceeded in 
accordance with the provisions of the law and regulations.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  Among other things, the 
implementing regulations provide that VA will provide a 
medical examination or obtain a medical opinion if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but: (a) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (b) establishes that the veteran 
suffered an event, injury or disease in service; and (c) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability.  

Here, in addition to examinations of the veteran, the Board 
determined that the issue under consideration warranted an 
opinion by a medical expert and that opinion has been 
obtained.  In the process, the veteran and his representative 
were notified of all the actions being taken in the 
development of the evidence and offered opportunities to 
respond at each step in the process, most recently through 
letters of notification dated in April and August 2001.  In 
response thereto, the representative made additional written 
arguments in August 2001, and at that time also indicated 
that the veteran has no additional evidence to present.  

In these circumstances in which the veteran has been fully 
apprised of all actions taken on his claim and afforded 
opportunities to respond or submit new evidence and based on 
a thorough review of the record, the Board is satisfied that 
the VA has met its duty to assist the veteran in the 
development of all facts pertinent to his claim.  The fact 
that a medical expert's opinion has been obtained especially 
supports a conclusion that the veteran has been afforded 
every administrative consideration with regard to his claim.  
In light of the above, it is the judgment of the Board that 
no further assistance to the veteran is required in order to 
comply with the VA's duty to notify and to assist mandated by 
the VCAA and its implementing regulations.  

Establishing direct service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service, or 
on the basis of presumptive service connection for certain 
disorders manifested after service.  38 U.S.C.A. § 1110, 1131 
(West Supp. 2000); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2000); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  

Service connection may also be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a) (2000).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2000); 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), reconciling 
Leopoldo v. Brown, 4 Vet. App. 216 (1993) and Tobin v. 
Derwinski, 2 Vet. App. 34 (1991).  When aggravation of a 
nonservice-connected condition is the result of a service-
connected condition, the veteran shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen, 7 Vet. App. at 448.  

Here, the veteran and his representative contend that the 
veteran is entitled to a grant of service connection for 
Meniere's disease because service connection has been 
established for both tinnitus and hearing loss and they are 
symptoms of Meniere's disease, and there was a diagnosis of 
Meniere's disease on VA medical examination.  It is not 
argued that Meniere's disease was initially manifested during 
service, instead, the contention is that it developed as the 
result of events in service, primarily noise exposure. 

The service medical records, including the report of the 
separation medical examination in May 1947, are negative for 
any complaints, findings or symptoms  consistent with 
Meniere's disease in service.  

The medical evidence subsequent to service reflects that 
there was a diagnosis of left Meniere's disease by C. K. 
Hiranya Gowda, M.D., in July 1985.  In a letter written to 
Sam B. McFarland, M.D., in August 1985, Dr. Gowda and an 
audiologist reported that the veteran had been seen in July 
1985 for complaints of episodic dizziness and imbalance 
associated with auditory symptoms-"roaring" tinnitus and 
hearing loss of the right ear-and visual distortions of 
blurring and oscillopsia which lasted for several days.  It 
was noted that the veteran had been treated for an inner ear 
disorder in the past, and it was opined that the veteran's 
peripheral vestibular disorder was due to Meniere's syndrome 
which had affected both ears.  

When the veteran was examined by the VA in October 1993, the 
medical history was recorded that he had had hearing problems 
for many years, and that Meniere's disease was diagnosed 
prior to 1985.  On examination, he complained of poor hearing 
and ringing in his ears.  The diagnoses included bilateral 
neurosensory hearing loss of undetermined etiology; 
questionable presbycusis; questionable Meniere's; and 
questionable noise induced [hearing loss] or all of the 
above.  

By a decision in May 1995, the Board granted service 
connection for bilateral hearing loss.  

On examination by the VA in May 1997, the veteran reported 
that he had had constant tinnitus in both ears for 
approximately 20 or more years, and he related the initiation 
of the tinnitus to the noise to which he was exposed while in 
service.  

By a rating decision of June 1997, the RO granted service 
connection for tinnitus.  By the 1997 decision, the RO also 
denied service connection for Meniere's disease.  

In April 2001, the Board determined that a review of the 
claims folder by a medical expert regarding the issue of the 
veteran's entitlement to service connection for Meniere's 
disease would be helpful.  To facilitate this, the Board 
provided a summary of the pertinent evidence with questions 
to be answered and referred the matter to the Veterans Health 
Administration of the Department of Veterans Affairs.  The 
veteran was notified of the action by letter in April 2001, 
and informed that he would have an opportunity to respond 
once a response was received.  

In May 2001, the Chief of the Otolaryngology Section of a VA 
Medical center responded.  The review of the veteran's 
medical records had been completed and it was noted that 
hearing loss and tinnitus were very common complaints, 
especially in the male population.  Furthermore, while most 
patients with Meniere's disease had hearing loss and 
tinnitus, the reverse was not true.  It was noted that 
hearing loss and tinnitus could be attributed to a number of 
things such as aging of the inner ear and auditory system 
(presbycusis), noise trauma or severe heard trauma, genetic 
predisposition to sensorineural hearing loss and injury 
secondary to ototoxic medications.  Meniere's disease was one 
possible etiology for hearing loss and tinnitus, but overall, 
Meniere's disease was a relatively uncommon disorder.  In 
response to the specific question of whether noise trauma is 
a cause of Meniere's disease it was concluded that there was 
no convincing scientific evidence in the medical literature 
to suggest that Meniere's disease is attributable to noise 
trauma.  

Regarding the question of the etiology of Meniere's disease 
and whether there was any thing evidenced in the veteran's 
medical records suggesting an etiology, it was reported that 
the medical literature suggested that the most likely causes 
of Meniere's disease include autoimmune disease with inner 
ear involvement, allergic phenomenon, genetic predisposition 
to hydrops, and inner ear injury resulting from a viral 
infection.  However, the etiology for Meniere's disease, in 
most cases, was unknown, and there was nothing documented in 
the veteran's record that suggested that he had an 
immunologic disorder or that he had labyrinthitis while on 
active duty.  From the information available in the records, 
the etiology for the veteran's dizziness was unknown.  

Regarding whether it is at least as likely as not that 
Meniere's disease in this veteran was present during or 
attributable to his military service, the medical expert 
opined that there was no evidence in the medical record that 
the veteran had early signs or symptoms of Meniere's disease 
while on active duty, and there was nothing recorded in the 
records that suggested that anything occurred while on active 
duty service that was as likely as not the cause of his 
symptoms of dizziness which first occurred in the early 
1980's.  

In August 2001, the veteran and his representative were 
provided a copy of the medical expert's opinion and afforded 
an opportunity to respond.  As previously noted, the 
representative made written arguments in August 2001 
including the information that no additional evidence would 
be submitted on the matter.  


Analysis

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999); Pond v. West, 12 Vet. App. 341 
(1999); Godfrey v. Brown, 7 Vet. App. 398 (1995); Boyer v. 
West, 210 F.3d 1039, 1042 (Fed. Cir. 2000) (a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between the veteran's service and 
the disability); Mercado-Martinez v. West, 11 Vet. App. 415, 
419 (1998) (in order to establish service connection of a 
particular disability, a claimant must establish he or she 
has that disability and that a relationship exists between 
the disability and an injury or disease incurred in service 
or some other manifestation of the disability during 
service); Watson v. Brown, 4 Vet. App. 309, 314 (1993) (a 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service).  

The VA has the responsibility of considering all pertinent 
information before it, including lay and medical evidence of 
record with respect to benefits under laws administered by 
the VA.  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of the matter, VA shall give the benefit of the 
doubt to the claimant.  See Veterans Claims Assistance Act of 
2000.  Id.  

With regard to the veteran's arguments regarding his 
entitlement to compensation benefits, in Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992), the Court of Appeals for 
Veterans Claims has explained that the testimony of a lay 
person, without medical training, cannot constitute medical 
evidence of causation or diagnosis, because a lay person is 
not competent to offer medical opinions.  

Upon review of the entire record, the Board finds that the 
evidence preponderates against the veteran's claim of 
entitlement to service connection for Meniere's disease.  The 
service medical records are negative for any manifestation of 
Meniere's disease.  The medical reports thereafter initially 
show a diagnosis of Meniere's disease decades after service.  
There was a diagnosis of left Meniere's disease by C. K. 
Hiranya Gowda, M.D., in July 1985, and there is a reference 
to earlier symptoms, but no objective evidence of symptoms 
before the 1980's.  The veteran's active duty service 
terminated in 1947.  In 1985, Dr. Gowda and an audiologist 
opined that the veteran's peripheral vestibular disorder was 
due to Meniere's syndrome which had affected both ears.  Dr. 
Gowda did not specifically attribute it to service.  
Regarding the claim for service connection, when this 
evidence is viewed in light of the findings of record and the 
opinion of a medical expert, who reviewed the veteran's 
complete medical records, the weight of the evidence 
demonstrates that Meniere's disease is clearly not related to 
the veteran's period of active duty.  

The Board recognizes the veteran's belief that Meniere's 
disease is related to his active service.  However, the 
expert medical opinion is of great probative value here as it 
was based on the review of all pertinent historical data, 
based on the medical expert's professional knowledge and 
skill in analyzing the data of record, and enhanced by the 
fact that it was made by a specialist in the pertinent field 
of otolaryngology.  The medical expert's opinion reflects a 
full, impartial review of all the evidence of record from the 
clinical records created when the veteran was on active duty 
up to the present.  In these circumstances, there is no 
probative and persuasive evidence of record to warrant 
allowance of the claim.  Instead, a medical expert has 
reviewed all the evidence concluding that the claim is not 
supportable.  When weighing that opinion with the other 
evidence of record, the Board finds that the preponderance of 
the evidence is clearly against the claim of entitlement to 
service connection for Meniere's disease, and there exists no 
doubt to be resolved.  


ORDER

Entitlement to service connection for Meniere's disease is 
denied.  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals


 

